Citation Nr: 1514541	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-21 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to special monthly compensation at the rate provided by 38 U.S.C.A. § 1114(r) based on the need for regular aid and attendance at a higher level of care.

2.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran had active duty service from August 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In December 2013, the Board granted the Veteran's claim of entitlement to special monthly compensation benefits based on the need for regular aid and attendance.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in January 2015, the Court remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

The Board notes that, in its December 2013 decision, the issue of entitlement to service connection for obesity, to include as due to service-connected diabetes mellitus type II, was referred to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for adjudication.  There is no indication in the record that the AOJ has adjudicated this claim.  Therefore, the Board still does not have jurisdiction over it and it is again referred to the AOJ for adjudication.

The issue of entitlement to specially adapted housing is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran has not been shown to have service-connected disabilities manifested by either the anatomical loss or loss of use of one or both feet, the anatomical loss or loss of use of one or both hands, vision impairment, hearing impairment, anatomical loss or loss of use of any extremity, or paraplegia.
CONCLUSION OF LAW

The criteria for an increased level of special monthly compensation based on the need for a higher level of aid and attendance are not met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal arises from the Veteran's disagreement with the rating assigned following the grant of SMC at the "l" rate.  Once a claim is granted, it is substantiated and additional notice is not required. 

All identified medical treatment records have been obtained.  The Veteran has not indicated there are additional, unassociated treatment records pertinent to this claim.  

The Veteran underwent several VA examinations during the course of this appeal.  These examinations appropriately describe the level of severity of the Veteran's service-connected disabilities and are adequate for purposes of deciding this claim. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

Special Monthly Compensation 

Special monthly compensation (SMC) is authorized in particular circumstances in addition to compensation for service-connected disabilities.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.  SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  SMC at the "k" and "r" rates are paid in addition to any other SMC rates, with certain monetary limits. 

As relevant to the Veteran's claim, SMC at the "l" rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Here, in December 2013, the Board granted the Veteran's claim of entitlement to SMC based on the need of regular aid and attendance in accordance with 38 U.S.C.A. § 1114(l).  The Veteran seeks a rate of SMC in excess of this amount.  

SMC at the "m" rate is warranted if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c).

The provisions of 38 U.S.C.A. § 1114(p) provide for "intermediate" SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f). 

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. § 1114(p), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. §§ 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(3).

Also, additional single permanent disability or combinations of permanent disabilities independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 100 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(4).

The amount of the additional allowance payable to a Veteran in need of a higher level of care is specified in 38 U.S.C.A. § 1114(r)(2) ("r2" rate).  The higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1).  38 C.F.R. § 3.350(h)(3).

A Veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the Veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a); and (iii) the Veteran needs a "higher level of care" (as defined in 38 C.F.R. § 3.352(b)(2) ) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. §§ 3.352(b)(2-4), (c).

The requirements for establishing the need for a higher level of care are to be strictly construed.  The higher level aid and attendance allowance is to be granted only when the Veteran's need is clearly established and the amount of services required by the Veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

Service connection is in effect for peripheral neuropathy of the right upper extremity rated as 30 percent disabling, peripheral neuropathy of the left upper extremity rated as 20 percent disabling, peripheral neuropathy of the left lower extremity rated as 20 percent disabling, peripheral neuropathy of the right lower extremity rated as 20 percent disabling, depression rated as 30 percent disabling, and diabetes mellitus type II rated as 20 percent disabling.  The Veteran's combined disability rating is 80 percent.  He also has been assigned a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities since October 18, 2005.  In the December 2013 Board decision, the Veteran was awarded SMC at the "l" rate from February 24, 2009.  

A December 2007 VA examination shows that the Veteran is "bound to a scooter out of his house" and used a walker at home.  The Veteran reported tingling and numbness of both hands and feet.  He stated that objects easily fell from his hand when holding them for long.  He added that he cannot feel them.  It was noted that he was unable to do fine motor tasks and that he had decreased strength of both hand grips.  There was tingling, numbness and the inability to feel the ground where he walked.  Thus, he avoided walking on uneven terrain because he may twist his ankle and fall. He reported falls because of his condition.  The examiner noted that the Veteran's peripheral neuropathy of the lower extremities as well as morbid obesity and obesity/hypoventilation syndrome would prevent the Veteran from ambulating beyond 50 yards. 

A January 2009 VA examination shows that his wife attended to his needs.  The Veteran complained of morbid obesity and hypoxia, and not being able to take care of personal hygiene.  The examiner noted that the Veteran was obese and mostly on machine or motorized chair.  When asked to describe restrictions of each upper extremity, the examiner noted the Veteran's inability to ambulate freely due to obesity and back pain.  Regarding restrictions of each lower extremity, the examiner noted the Veteran's inability to ambulate and reach his back or feet due to obesity.  As for restrictions of his spine, the examiner noted that the Veteran was unable to reach his back.  The examiner noted that the Veteran is unable to ambulate without assistance.  The examiner noted that the Veteran is able to leave his home for medical appointments, church and grocery shopping.  The Veteran used a motorized wheelchair to get around.  The examiner noted that the Veteran needed assistance in everyday personal care.  He diagnosed morbid obesity and hypoxia.

In a statement dated in September 2009, the Veteran's wife noted that she must assist the Veteran in daily tasks such as bathing and dressing.  She noted that he is unable to stand for more than a few minutes and needs assistance to get clothes from the closet and to put on his socks and shoes.  She stated that he is unable to work for more than a few feet and is unable to perform minor household chores or cook meals.  He is able to shop with an electric cart, but is unable to carry items weighing more than few pounds and thus cannot unload his purchases when he returns home. 

In a statement signed in September 2009, the Veteran noted that his peripheral neuropathy prevents him from walking without assistance or the use of an electric cart.  He stated that loss of feeling in his arms and hands prevents him from lifting and carrying anything over 5 pounds.  Due to his problems, his wife must assist him in daily activities such as "bathing, dressing, calls of nature and general care throughout the day." 

A September 2009 VA examination report shows the Veteran's complaints of being unable to take care of himself and that he was need of assistance to take care of his personal hygiene.  It was noted that he was alert on his electrical scooter.  He had difficulty putting on garments and shoes.  The examiner noted that the Veteran was "[n]ot able to walk due to peripheral neuropathy and morbid obesity."  It was additionally noted that the Veteran could not bend.  The examiner noted urinary incontinence, not being able to walk, and that the Veteran "needs company to go out all the time."  The Veteran was able to leave home three to four days a week for shopping, church and clinical appointments.  He used an electrical scooter, walker and crutch for locomotion.  The examiner diagnosed diabetes, peripheral neuropathy and morbid obesity.

The Board has considered the medical evidence of record and the lay testimony from the Veteran and his family.  While there is no denying the Veteran is in need of daily assistance, there is no evidence to support a finding that the Veteran requires the assistance of a licensed caretaker.  In fact, it is noted repeatedly that the Veteran's caretaker is his wife.  

The Veteran is seeking an increased level of SMC based on a higher level of aid and attendance.  A higher level of SMC is available pursuant to 38 U.S.C.A. § 1114(r).  The Board recognizes that the Veteran's family assists him with activities of daily living; however, even if the Board were to find that the Veteran requires a higher level of care as defined in 38 C.F.R. § 3.352(b)(2), and met that requirement as well as the requirement for the need of regular aid and attendance, he also must be entitled to the higher SMC authorized under 38 U.S.C.A. § 1114(o) or (p) or the intermediate rate between 38 U.S.C. 1114(n) and (o) plus SMC under 38 U.S.C. § 1114(k) to receive SMC at an increased rate based on a higher level of aid and attendance.  38 C.F.R. § 3.350(h). 

The Veteran does not meet the threshold requirements for attaining any of the required levels of SMC to warrant consideration of an increased rate based on a higher level of aid and attendance.  In this regard, service connection is not in effect for visual impairment or hearing impairment.  There also is no indication that he has loss or loss of use of one or both hands or feet, or any extremity, attributable to service-connected disability or experiences paraplegia as a result of service-connected disability. 

The Board appreciates the significant degree of difficulty produced by the Veteran's service-connected disabilities.  The Board notes in this regard that the Veteran currently is receiving SMC at a rate which includes consideration of his need for regular aid and attendance.  The rates provided in 38 U.S.C.A. § 1114(r) presuppose that SMC is in effect at a level higher than the "l" rate; rather, it is required that the "o" rate, the maximum "p" rate, or the intermediate rate between "n" and "o" with the "k" rate, be in effect prior to an allowance of either the "r1" or "r2" rate.  Because those levels of SMC are not warranted in the Veteran's case, he is not entitled to the additional allowances set forth for the need of regular aid and attendance or the need of a higher level of care under the provisions of 38 U.S.C.A. § 1114(r).

For all the foregoing reasons, the Board finds that the claim for an increased level of SMC based on the need for a higher level of aid and attendance must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation at the rate provided by 38 U.S.C.A. § 1114(r) based on the need for regular aid and attendance at a higher level of care is denied.


REMAND

In a June 2014 rating decision, the RO denied a claim of entitlement to specially adapted housing.  The Veteran then submitted a timely notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (2014).  To date, the RO has not issued the Veteran a statement of the case (SOC) with respect to that claim.  Thus, the Board finds that, on remand, the AOJ should issue an SOC to the Veteran and his service representative on the claim of entitlement to specially adapted housing.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) to the Veteran and his service representative on the claim of entitlement to specially adapted housing.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


